KRUEGER, Judge.
The conviction is for the theft of an automobile of the value of $100. The punishment assessed is confinement in the penitentiary for two years.
The record is before us without a statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged. The indictment and all other matters of procedure appear to be in proper form.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.